Citation Nr: 9904882	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from May 1972 to 
February 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision of the RO.  

The veteran testified at a hearing before a local Hearing 
Officer in December 1996 and, pursuant to a June 1998 remand, 
before a Member of the Board sitting at the RO in August 
1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have engaged in combat with 
the enemy.  

3.  The veteran currently is not shown to have had a verified 
stressor related to combat with the enemy or a verifiable 
noncombat stressor which would support a clear diagnosis of 
PTSD.  




CONCLUSION OF LAW

The veteran is not shown to have post-traumatic stress 
disorder due to disease or injury which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for PTSD is "well grounded."  Moreau v. Brown, 9 
Vet. App. 389 (1996).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review and the obligation of VA to assist the 
veteran in the development of the claim has been satisfied.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence which establishes a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat with the enemy, service 
department evidence that the veteran engaged in combat will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

The records referable to his period of service show that the 
veteran was not engaged in combat with the enemy.  In fact, 
the veteran is not shown to have had overseas service.  The 
Board will therefore evaluate the veteran's claim under the 
guidelines pertaining to noncombatant status.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Moreau at 395.  

Under this standard, if the veteran did not engage in combat 
or his claimed stressors are not related to combat, his 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor, as a matter of law.  Instead, the record 
must contain evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor. 
Dizoglio, supra.; See also Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Consequently, for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of post-traumatic stress disorder; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred. Moreau, supra.  

The veteran's claimed stressor event concerns a his 
involvement in an incident involving a mid-air collision 
between two military aircraft in 1972.  That this crash 
occurred is documented in the record by an article in the New 
York Times.  In a letter received from the veteran in March 
1996, the veteran describes how he was sent out to look for 
remnants of the crash.  These remnants apparently included 
body parts, although the veteran noted that medics were 
assigned the duty of retrieving any found body parts so all 
he had to do was notify someone when he had found human 
remains.  It is contended by the veteran that this experience 
made it hard for him to perform his military duties, which 
included aircraft maintenance, and eventually led to his 
disciplinary problems.  

The veteran's service medical and personnel records show that 
he was diagnosed with "immaturity reaction" in July 1973 
and was separated from service due to his own misconduct.  
The inservice stressor event which the veteran now claims was 
the cause of his misconduct is not mentioned in any of these 
reports from his time in service.  

The veteran's claims in this regard are supported by a letter 
written by a readjustment counseling specialist at a Vet 
Center.  In a letter received in January 1996, the following 
was stated:

[The veteran] has been seen at the Vet 
Center on a weekly basis for PTSD and 
substance abuse counseling since 
11/22/95...

While serving in the Air Force, [the 
veteran] experienced a tragedy 
resulting in his having to salvage 
parts of dismembered bodies as part of 
a detail.  This incident has had a 
profound effect on his life since it 
happened.  [The veteran] reports 
becoming involved in substance abuse, 
joblessness, failed relationships, 
having outbursts of anger and a lack of 
trust.

Contrary to the submitted statement, however, the Board finds 
that the other medical evidence of record contains no reports 
of treatment for PTSD per se.  The veteran's treatment 
instead involved alcohol dependence and unrelated physical 
conditions.  

Additionally, as previously noted, the Board finds that the 
veteran reported that he did not have to actually "salvage 
parts of dismembered bodies."  He merely had to let the 
medics know when remains were located.  In this regard, in 
the report of the veteran's February 1996 examination, the 
veteran is reported as stating that he was not even involved 
with the initial clean-up effort, just the secondary search 
for evidence which had been overlooked.  

The most recent and most detailed medical evidence of record 
is the report of a VA examination administered in February 
1996.  In this examination report, the examining physician 
noted the veteran's claimed inservice stressor event in great 
detail.  The examiner also noted the veteran's inservice 
incarceration and disciplinary record.  The examiner 
specifically did not diagnose the veteran with PTSD.  
Diagnoses listed include "polysubstance dependence, in 
partial remission" but also "rule out anxiety disorder" 
and "rule out personality disorder, not otherwise specified, 
with antisocial features."  The veteran's Global Assessment 
of Functioning (GAF) was reported to have been as high as 50 
in the previous year and was reported to be 60 at the time of 
the examination.  

In making this diagnosis, the VA examiner stated the 
following:

The veteran gives a vague report of 
nightmares about the time he was 
involved picking up debris from the 
plane crash.  He also reports that he 
gets upset and dwells about this 
experience whenever he hears about 
plane crashes.  He describes himself as 
being tearful and anxious whenever 
memories about the incident come to 
mind.  However, it should be noted that 
review of the last two discharge 
summaries from Ward 23 did not mention 
these symptoms and the incident of the 
mid air collision is not mentioned 
either in this psychiatric evaluation 
that was performed while he was in the 
service.  Also, there is no history of 
any type of treatment of these symptoms 
before this evaluation.  

This examination was administered specifically to determine 
whether the veteran was suffering from PTSD.  It refers to 
all the relevant evidence of record and clearly sets forth 
the reasoning behind the diagnoses listed (or ruled out).  
The submitted opinion, on the other hand, is found to be 
based on the veteran's own description of his claimed 
inservice stressor and his post-service problems.  The 
diagnosis of PTSD is not supported by rest of the evidence of 
record in the Board's opinion.  Hence, the Board finds that 
the February 1996 VA examination report to be more convincing 
evidence.  

Finally, the Board notes that the veteran and his 
representative claimed at the veteran's August 1998 hearing 
before the Board that the veteran's February 1996 examination 
was inadequate and that records of the veteran's court-
martial needed to be obtained.  A review of the record 
reveals that the veteran's service personnel records, 
including records of his court-martial, are of record.  
Additionally, the Board notes that the February 1996 VA 
examination is found to be complete and very thorough.  The 
veteran's claimed inservice stressor event is noted in detail 
and all conclusions reached are well explained.  The fact 
that the veteran and his representative simply disagree with 
the diagnoses rendered is not sufficient to warrant the 
performance of a new examination.  

Based on this credible examination report, the veteran's 
service medical records and the post-service evidence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD.  



ORDER

Service connection for claimed PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

